UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2014 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (97.3%) (a) Shares Value Aerospace and defense (1.2%) Astronics Corp. (NON) 9,900 $492,129 HEICO Corp. (S) 8,300 562,242 Sparton Corp. (NON) 25,000 637,500 Airlines (1.1%) Hawaiian Holdings, Inc. (NON) (S) 38,800 288,672 Spirit Airlines, Inc. (NON) 16,100 551,747 US Airways Group, Inc. (NON) (S) 38,300 726,168 Auto components (0.4%) Tenneco, Inc. (NON) 11,100 560,550 Biotechnology (6.4%) ACADIA Pharmaceuticals, Inc. (NON) (S) 28,600 785,642 Aegerion Pharmaceuticals, Inc. (NON) 3,600 308,556 Alkermes PLC (NON) 13,800 463,956 Array BioPharma, Inc. (NON) 60,000 373,200 Biospecifics Technologies Corp. (NON) 7,500 146,025 Conatus Pharmaceuticals, Inc. (NON) 8,700 87,435 Cubist Pharmaceuticals, Inc. (NON) 24,344 1,547,061 Exact Sciences Corp. (NON) (S) 4,543 53,653 Gentium SpA ADR (Italy) (NON) 70,600 1,915,378 Incyte Corp., Ltd. (NON) 7,600 289,940 Insys Therapeutics, Inc. (NON) (S) 28,300 990,217 Isis Pharmaceuticals, Inc. (NON) (S) 9,500 356,630 Lexicon Pharmaceuticals, Inc. (NON) (S) 81,216 192,482 NewLink Genetics Corp. (NON) (S) 12,800 240,384 NPS Pharmaceuticals, Inc. (NON) 15,100 480,331 PDL BioPharma, Inc. (S) 17,600 140,272 Receptos, Inc. (NON) 7,300 189,581 Repligen Corp. (NON) (S) 28,700 318,283 Spectrum Pharmaceuticals, Inc. (S) 19,818 166,273 United Therapeutics Corp. (NON) (S) 3,670 289,380 Building products (0.8%) Trex Co., Inc. (NON) (S) 22,800 1,129,284 Capital markets (1.5%) Greenhill & Co., Inc. 11,700 583,596 HFF, Inc. Class A 44,000 1,102,200 Safeguard Scientifics, Inc. (NON) 30,900 484,821 Chemicals (3.9%) American Vanguard Corp. 8,351 224,809 Chemtura Corp. (NON) 35,000 804,650 FutureFuel Corp. 40,000 718,400 Innophos Holdings, Inc. 11,749 620,112 Innospec, Inc. 20,648 963,436 Koppers Holdings, Inc. (S) 6,700 285,755 Landec Corp. (NON) 49,200 600,240 LSB Industries, Inc. (NON) 36,305 1,217,307 Tronox, Ltd. Class A (S) 10,500 256,935 Commercial banks (0.5%) Eagle Bancorp, Inc. 23,540 665,947 Commercial services and supplies (1.4%) G&K Services, Inc. Class A 6,800 410,652 KAR Auction Services, Inc. 39,300 1,108,653 Mine Safety Appliances Co. 10,300 531,583 Communications equipment (4.3%) Arris Group, Inc. (NON) 13,700 233,722 Aruba Networks, Inc. (NON) 14,714 244,841 Brocade Communications Systems, Inc. (NON) 81,200 653,660 CalAmp Corp. (NON) 44,817 790,124 Calix, Inc. (NON) 22,700 288,971 EchoStar Corp. Class A (NON) 41,235 1,811,866 Ixia (NON) 9,326 146,138 Plantronics, Inc. 6,000 276,300 Procera Networks, Inc. (NON) (S) 30,300 469,347 Ruckus Wireless, Inc. (NON) 30,000 504,900 Ubiquiti Networks, Inc. (S) 24,700 829,673 Computers and peripherals (0.3%) Silicon Graphics International Corp. (NON) 26,784 435,240 Consumer finance (1.8%) Credit Acceptance Corp. (NON) 5,600 620,536 DFC Global Corp. (NON) 43,600 479,164 Encore Capital Group, Inc. (NON) (S) 15,900 729,174 Portfolio Recovery Associates, Inc. (NON) (S) 12,000 719,280 Distributors (1.3%) Core-Mark Holding Co., Inc. 12,600 837,144 Pool Corp. 7,800 437,814 VOXX International Corp. (NON) 47,847 655,504 Diversified consumer services (1.8%) Ascent Capital Group, Inc. Class A (NON) 3,600 290,232 Bright Horizons Family Solutions, Inc. (NON) 20,100 720,183 Grand Canyon Education, Inc. (NON) 7,900 318,212 ITT Educational Services, Inc. (NON) (S) 43,100 1,336,100 Diversified telecommunication services (0.4%) Inteliquent, Inc. 36,500 352,590 Iridium Communications, Inc. (NON) (S) 32,800 225,664 Electrical equipment (3.9%) AZZ, Inc. 20,700 866,502 Brady Corp. Class A 15,900 484,950 EnerSys 15,600 945,828 Franklin Electric Co., Inc. 36,794 1,449,684 Generac Holdings, Inc. (S) 25,779 1,099,217 II-VI, Inc. (NON) 30,400 572,128 Polypore International, Inc. (NON) (S) 6,300 258,111 Electronic equipment, instruments, and components (1.5%) Anixter International, Inc. (NON) 8,400 736,344 FEI Co. 6,660 584,748 MTS Systems Corp. 6,733 433,269 Tech Data Corp. (NON) 7,900 394,289 Energy equipment and services (0.7%) Helix Energy Solutions Group, Inc. (NON) 23,712 601,573 Key Energy Services, Inc. (NON) (S) 56,850 414,437 Food and staples retail (0.7%) Roundy's, Inc. 59,600 512,560 United Natural Foods, Inc. (NON) 7,600 510,872 Food products (0.8%) Hain Celestial Group, Inc. (The) (NON) 5,800 447,296 Pinnacle Foods, Inc. 12,481 330,372 S&W Seed Co. (NON) (S) 50,900 426,033 Health-care equipment and supplies (6.8%) Abaxis, Inc. 6,600 277,860 Accuray, Inc. (NON) 57,900 427,881 Alere, Inc. (NON) 16,400 501,348 Align Technology, Inc. (NON) (S) 12,600 606,312 Conmed Corp. 23,296 791,831 Cyberonics, Inc. (NON) 6,000 304,440 DexCom, Inc. (NON) (S) 14,400 406,512 GenMark Diagnostics, Inc. (NON) (S) 73,882 897,666 Globus Medical, Inc. Class A (NON) 25,700 448,722 Greatbatch, Inc. (NON) 27,482 935,212 Haemonetics Corp. (NON) 12,100 482,548 Hill-Rom Holdings, Inc. 14,500 519,535 Insulet Corp. (NON) (S) 18,600 674,064 NxStage Medical, Inc. (NON) 28,100 369,796 STAAR Surgical Co. (NON) 73,620 996,815 Steris Corp. 13,100 562,776 TearLab Corp. (NON) 17,600 194,656 Trinity Biotech PLC ADR (Ireland) 22,800 496,128 Health-care providers and services (4.0%) AmSurg Corp. (NON) 11,141 442,298 Bio-Reference Labs, Inc. (NON) (S) 6,900 206,172 Centene Corp. (NON) 5,868 375,317 Chemed Corp. (S) 10,900 779,350 HealthSouth Corp. (NON) 27,000 930,960 Magellan Health Services, Inc. (NON) 7,200 431,712 MWI Veterinary Supply, Inc. (NON) 6,100 911,096 Providence Service Corp. (The) (NON) 24,200 694,298 WellCare Health Plans, Inc. (NON) 14,050 979,847 Health-care technology (1.0%) athenahealth, Inc. (NON) 2,800 303,968 Computer Programs & Systems, Inc. (S) 4,967 290,570 HMS Holdings Corp. (NON) (S) 11,300 243,063 MedAssets, Inc. (NON) 26,800 681,256 Hotels, restaurants, and leisure (1.9%) AFC Enterprises (NON) 14,037 611,873 Marcus Corp. 26,800 389,404 Papa John's International, Inc. 12,600 880,488 Town Sports International Holdings, Inc. 33,192 430,832 Vail Resorts, Inc. 6,200 430,156 Household durables (0.5%) La-Z-Boy, Inc. 9,500 215,745 Ryland Group, Inc. (The) (S) 13,500 547,290 Household products (0.4%) Harbinger Group, Inc. (NON) 52,400 543,388 Insurance (0.4%) Stewart Information Services Corp. (S) 17,600 563,024 Internet and catalog retail (0.7%) Blue Nile, Inc. (NON) 10,900 446,137 HSN, Inc. 11,462 614,592 Internet software and services (2.6%) Angie's List, Inc. (NON) (S) 12,500 281,250 Cornerstone OnDemand, Inc. (NON) (S) 11,800 606,992 Demand Media, Inc. (NON) 21,500 135,880 IntraLinks Holdings, Inc. (NON) 73,400 645,920 NIC, Inc. 18,800 434,468 OpenTable, Inc. (NON) 6,000 419,880 SciQuest, Inc. (NON) (S) 12,000 269,520 ValueClick, Inc. (NON) (S) 16,900 352,365 XO Group, Inc. (NON) 47,000 607,240 IT Services (1.9%) Acxiom Corp. (NON) 23,400 664,326 CSG Systems International, Inc. 10,900 273,045 FleetCor Technologies, Inc. (NON) 3,200 352,512 Global Cash Access Holdings, Inc. (NON) 57,200 446,732 MAXIMUS, Inc. 10,000 450,400 NeuStar, Inc. Class A (NON) (S) 6,681 330,576 VeriFone Systems, Inc. (NON) 12,300 281,178 Leisure equipment and products (0.4%) Brunswick Corp. 15,004 598,810 Life sciences tools and services (0.2%) Sequenom, Inc. (NON) (S) 94,400 252,048 Machinery (3.7%) Altra Holdings, Inc. 22,200 597,402 Chart Industries, Inc. (NON) (S) 7,871 968,448 Greenbrier Companies, Inc. (NON) (S) 26,800 662,764 Kadant, Inc. 11,900 399,721 L.B. Foster Co. Class A 13,544 619,503 Navistar International Corp. (NON) (S) 9,600 350,208 Standex International Corp. 12,600 748,440 TriMas Corp. (NON) 28,682 1,069,839 Media (1.6%) Carmike Cinemas, Inc. (NON) 31,100 686,688 LIN Media, LLC Class A (NON) 31,700 643,193 ReachLocal, Inc. (NON) (S) 21,400 254,874 Sinclair Broadcast Group, Inc. Class A 22,747 762,479 Metals and mining (0.3%) Horsehead Holding Corp. (NON) (S) 34,600 431,116 Multiline retail (0.6%) Big Lots, Inc. (NON) 14,800 548,932 Dillards, Inc. Class A 4,700 368,010 Oil, gas, and consumable fuels (3.1%) Alpha Natural Resources, Inc. (NON) (S) 141,600 843,936 Callon Petroleum Co. (NON) 64,900 355,003 Gulfport Energy Corp. (NON) 4,700 302,398 Kodiak Oil & Gas Corp. (NON) 59,500 717,570 Rosetta Resources, Inc. (NON) (S) 9,413 512,632 StealthGas, Inc. (Greece) (NON) 32,600 297,964 Swift Energy Co. (NON) (S) 13,876 158,464 Vaalco Energy, Inc. (NON) 61,900 345,402 W&T Offshore, Inc. (S) 25,194 446,438 World Fuel Services Corp. (S) 15,500 578,305 Paper and forest products (0.1%) Louisiana-Pacific Corp. (NON) 9,100 160,069 Personal products (0.7%) Prestige Brands Holdings, Inc. (NON) 31,500 948,780 Pharmaceuticals (5.2%) Auxilium Pharmaceuticals, Inc. (NON) 30,500 556,015 Endo Health Solutions, Inc. (NON) 11,800 536,192 Hi-Tech Pharmacal Co., Inc. 8,748 377,476 Jazz Pharmaceuticals PLC (NON) 22,305 2,051,391 Medicines Co. (The) (NON) 12,818 429,659 Questcor Pharmaceuticals, Inc. (S) 10,500 609,000 Salix Pharmaceuticals, Ltd. (NON) 6,182 413,452 Santarus, Inc. (NON) 18,800 424,316 ViroPharma, Inc. (NON) (S) 56,424 2,217,459 Professional services (3.5%) Acacia Research Corp. (S) 12,487 287,950 Barrett Business Services, Inc. 11,900 800,989 Corporate Executive Board Co. (The) (S) 7,400 537,388 Kforce, Inc. 24,700 436,943 On Assignment, Inc. (NON) 27,300 900,900 TrueBlue, Inc. (NON) 50,100 1,202,901 WageWorks, Inc. (NON) 18,687 942,759 Real estate investment trusts (REITs) (1.5%) CoreSite Realty Corp. (S) 8,339 283,026 Education Realty Trust, Inc. 45,000 409,500 Geo Group, Inc. (The) 10,154 337,621 PS Business Parks, Inc. 9,100 679,042 Sovran Self Storage, Inc. 5,900 446,512 Real estate management and development (0.3%) St. Joe Co. (The) (NON) 24,818 486,929 Road and rail (1.2%) Con-way, Inc. 20,100 866,109 Swift Transportation Co. (NON) (S) 46,168 932,132 Semiconductors and semiconductor equipment (4.2%) Cavium, Inc. (NON) (S) 7,500 309,000 Ceva, Inc. (NON) 22,800 393,300 Cirrus Logic, Inc. (NON) (S) 21,300 483,084 Fairchild Semiconductor International, Inc. (NON) 27,100 376,419 Integrated Silicon Solutions, Inc. (NON) 34,400 374,616 Magnachip Semiconductor Corp. (South Korea) (NON) 20,116 433,097 Mellanox Technologies, Ltd. (Israel) (NON) 10,600 402,376 Microsemi Corp. (NON) 17,100 414,675 Omnivision Technologies, Inc. (NON) (S) 25,976 397,693 Photronics, Inc. (NON) (S) 75,292 589,536 RF Micro Devices, Inc. (NON) 117,900 664,956 Semtech Corp. (NON) 9,000 269,910 Silicon Image, Inc. (NON) 111,800 597,012 Synaptics, Inc. (NON) (S) 10,500 464,940 Software (8.6%) Actuate Corp. (NON) 116,902 859,230 Aspen Technology, Inc. (NON) 24,237 837,388 AVG Technologies NV (Netherlands) (NON) 12,400 296,856 Bottomline Technologies, Inc. (NON) 9,200 256,496 BroadSoft, Inc. (NON) (S) 5,200 187,356 Commvault Systems, Inc. (NON) 11,300 992,479 Infoblox, Inc. (NON) 17,286 722,901 Manhattan Associates, Inc. (NON) 13,130 1,253,259 Mentor Graphics Corp. (S) 36,900 862,353 Netscout Systems, Inc. (NON) 23,600 603,452 PTC, Inc. (NON) 23,100 656,733 QLIK Technologies, Inc. (NON) 11,800 404,032 SS&C Technologies Holdings, Inc. (NON) 21,903 834,504 TiVo, Inc. (NON) 25,100 312,244 Tyler Technologies, Inc. (NON) 12,600 1,102,122 Ultimate Software Group, Inc. (NON) 10,197 1,503,038 Verint Systems, Inc. (NON) 14,900 552,194 Zynga, Inc. Class A (NON) (S) 83,000 305,440 Specialty retail (4.3%) ANN, Inc. (NON) 15,900 575,898 Brown Shoe Co., Inc. 17,400 408,378 Buckle, Inc. (The) (S) 5,253 283,925 Destination Maternity Corp. 29,800 947,640 Five Below, Inc. (NON) 5,241 229,294 Francesca's Holdings Corp. (NON) (S) 10,300 191,992 Genesco, Inc. (NON) (S) 5,888 386,135 Lumber Liquidators Holdings, Inc. (NON) 4,300 458,595 Men's Wearhouse, Inc. (The) 10,300 350,715 Pier 1 Imports, Inc. 13,900 271,328 Sears Hometown and Outlet Stores, Inc. (NON) 8,800 279,400 Select Comfort Corp. (NON) (S) 19,000 462,650 Sonic Automotive, Inc. Class A 26,528 631,366 Tile Shop Holdings, Inc. (NON) 27,896 822,653 Textiles, apparel, and luxury goods (0.8%) Crocs, Inc. (NON) 15,800 215,038 Perry Ellis International, Inc. 21,100 397,524 Steven Madden, Ltd. (NON) 10,600 570,598 Thrifts and mortgage finance (1.0%) BofI Holding, Inc. (NON) (S) 14,437 936,384 Heritage Financial Group, Inc. 25,900 451,178 Trading companies and distributors (1.0%) Beacon Roofing Supply, Inc. (NON) (S) 10,505 387,319 DXP Enterprises, Inc. (NON) 8,250 651,503 WESCO International, Inc. (NON) (S) 5,700 436,221 Wireless telecommunication services (0.1%) RingCentral, Inc. Class A (NON) 6,042 108,877 Total common stocks (cost $104,315,008) SHORT-TERM INVESTMENTS (22.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.13% (d) 28,276,554 $28,276,554 Putnam Short Term Investment Fund 0.06% (AFF) 4,311,594 4,311,594 Total short-term investments (cost $32,588,148) TOTAL INVESTMENTS Total investments (cost $136,903,156) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $145,675,029. (b) The aggregate identified cost on a tax basis is $137,000,042, resulting in gross unrealized appreciation and depreciation of $40,190,712 and $2,914,326, respectively, or net unrealized appreciation of $37,276,386. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $3,655,054 $13,561,456 $12,904,916 $677 $4,311,594 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $27,643,609. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $28,276,554, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $21,068,371 $— $— Consumer staples 3,719,301 — — Energy 5,574,122 — — Financials 9,977,934 — — Health care 34,365,696 — — Industrials 25,914,489 — — Information technology 34,098,407 — — Materials 6,282,829 — — Telecommunication services 687,131 — — Total common stocks — — Short-term investments 4,311,594 28,276,554 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
